Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Response to Amendments/Arguments
The amendments made to claims 1 and 19, the cancelation of claims 2-3, 5, 7, 9, 12 and 15-18, as well as the addition of claims 20-23, as filed on June 21, 2022, are acknowledged.  
Applicant's arguments, see Remarks filed on June 21, 2022, with respect to amended claims 1 and 19 have been fully considered and are persuasive.  The previous prior art rejections to the claims and related dependent claims, as set forth in the Office Action mailed on April 27, 2022, have been withdrawn.

Reasons for Allowance
Claims 1, 4, 6, 8, 10-122, 13-14 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office Action mailed on April 27, 2022, see Applicant's arguments filed on June 21, 2022 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a polishing slurry wherein: the amorphous carbon is hydrophilic; an average primary particle diameter of the amorphous carbon is within a range from 20 nm to 150 nm; and a content of the amorphous carbon with respect to the whole of the polishing slurry is within a range from 0.0001% to 0.01% in terms of mass ratio 2Application No. 16/537,855Reply to Office Action of April 14, 2022, in the context of the instant claim.
Regarding claims 4, 6, 8, 10-11, 13-14, 20 and 22, they are dependent from claim 1.
Regarding claim 19, the amendment made to the instant claim has overcome the previous prior art rejections as set forth in the Office Action mailed on April 27, 2022, see Applicant's arguments filed on June 21, 2022 for more details.  Further search fails to find prior art, taken either alone or in combination, that discloses or renders obvious a polishing slurry wherein: the amorphous carbon is hydrophilic; an average primary particle diameter of the amorphous carbon is within a range from 20 nm to 150 nm; and a content of the amorphous carbon with respect to the whole of the polishing slurry is within a range from 0.0001% to 0.01% in terms of mass ratio 2Application No. 16/537,855Reply to Office Action of April 14, 2022, in the context of the instant claim.
Regarding claims 21 and 23, they are dependent from claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713